In an action to recover legal fees for services rendered, the plaintiff appeals from an order of the Supreme Court, Westchester County (Cowhey, J.), entered April 12, 1996, which granted the defendant’s motion to hold the plaintiff in contempt.
Ordered that the order is reversed, on the law, without costs or disbursements, and the motion is denied.
It is well settled that to succeed on a motion to punish for civil contempt, the moving party must show that the party *516charged has violated a clear and unequivocal court order and that the violation prejudiced a right of a party to the litigation (see, McCain v Dinkins, 84 NY2d 216; Matter of McCormick v Axelrod, 59 NY2d 574; Matter of Ramirez v New York State Dept. of Health, 219 AD2d 724). While the record supports a finding that the plaintiff had failed to fully comply with the court’s earlier disclosure order, the defendant failed to demonstrate that the modest additional delay in compliance impeded or prejudiced his rights. Accordingly, the court erred in granting the motion (see, Troiano v Ilaria, 205 AD2d 752; Powell v Clauss, 93 AD2d 883). Rosenblatt, J. P., Ritter, Friedmann and Florio, JJ., concur.